RESOLUCIÓN
San Juan, Puerto Rico, a 4 de marzo de 1957.
Por cuanto, el Secretario de Justicia de Puerto Rico, bajo la autoridad conferí dale por la sección 24 de la Ley núm. 11 de 24 de julio de 1952, inició, mediante querella presentada ante este Tribunal, el procedimiento de autos para la destitución de Juan Dávila Reyes, Juez de Paz de Las Pie-dras, imputando a éste el siguiente cargo:
“En o alrededor del día 24 de diciembre de 1955 y mien-tras se encontraba en el establecimiento comercial conocido como Bar El Recreo, que es un sitio público, sito en la Calle José Celso Barbosa de Las Piedras, Puerto Rico, el querellado, Juan Dávila Reyes, Juez de Paz de Las Piedras, Puerto Rico, observó una conducta ilegal, inmoral e impropia de un ma-gistrado consistente en que ilegal, voluntaria, maliciosa y cri-minalmente, con malicia premeditada y propósito decidido y firme de matar, acometió y agredió con un revólver, que es un arma mortífera, al ser humano Rafael Figueroa Soto ha-ciéndole varios disparos como consecuencia de los cuales fa-lleció dicho Rafael Figueroa Soto el mismo día 24 de diciem-bre de 1955.”
Por cuanto, celebrada la vista para la sustanciación del referido cargo, luego de haber el querellado contestado él mismo alegando en esencia que “al momento de hacer los dis-paros que privaron de la vida a Rafael Figueroa Soto el que-rellado tenía motivos justificados y muy bien fundados para creer que su vida corría peligro de muerte”, el Tribunal, con-sidera, por el resultado de la prueba a que ha dado crédito, *818que el cargo formulado por el Secretario de Justicia ha que-dado debidamente probado;
Por tanto, el Tribunal, con vista de las secciones 21 y 24 de la Ley núm. 11 de 24 de julio de 1952, 4 L.P.R.A. sees. 201 y 232, por la presente destituye permanentemente a Juan Dávila Reyes del cargo de Juez de Paz de Las Piedras, siendo efectiva esta destitución a partir del día 5 de enero de 1956, fecha en que el querellado fué suspendido por este Tribunal de empleo y sueldo.
Lo acordó el Tribunal y firma el Sr. Juez Presidente.
A. C. Snyder,

Juez Presidente.

Certifico:
Ignacio Rivera,

Secretario.